UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 11, 2015 CareTrust REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36181 46-3999490 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 905 Calle Amanecer, Suite 300, San Clemente, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(949) 542-3130 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 11, 2015, CareTrust REIT, Inc. issued a press release announcing its financial results for the quarter and fiscal year ended December 31, 2014. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are furnished with this report: Exhibit Number Description Press Release, dated February 11, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 11, 2015 CARETRUST REIT, INC. By: /s/ Gregory K. Stapley Gregory K. Stapley President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated February 11, 2015.
